COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Christopher Gutierrez v. The State of Texas

Appellate case number:       01-16-00570-CR

Trial court case number:     1436008

Trial court:                 185th District Court of Harris County

       The complete record has been filed in the above-referenced appeal. Appellant’s
appointed counsel, Norman Silverman, has not filed a brief on appellant’s behalf. On
October 21, 2016, the Clerk of the Court notified appellant that a brief had not yet been
filed and required a response within 10 days. See TEX. R. APP. P. 38.8(b)(2). Appellant
did not respond.

        We therefore abate the appeal and remand for the trial court to immediately conduct
a hearing at which a representative of the Harris County District Attorney’s Office and
appellant’s counsel, Norman Silverman, shall be present. TEX. R. APP. 38.8(b)(2).
Appellant shall also be present for the hearing in person or, if appellant is incarcerated, at
the trial court’s discretion, appellant may participate in the hearing by closed-circuit video
teleconferencing.1

       The trial court is directed to:

       (1) determine whether appellant wishes to prosecute the appeal;
       (2) if appellant does wish to prosecute the appeal, determine whether good cause


1      Any such teleconference must use a closed-circuit video teleconferencing system
       that provides for a simultaneous compressed full motion video and interactive
       communication of image and sound between the trial court, appellant, and any
       attorneys representing the State or appellant. On request of appellant, appellant and
       his counsel shall be able to communicate privately without being recorded or heard
       by the trial court or the attorney representing the State.
             exists to relieve Norman Silverman of his duties as appellant’s counsel;
       (3)   if good cause exists, enter a written order relieving Norman Silverman of his
             duties as appellant’s counsel, including in the order the basis for and finding of
             good cause, and appoint substitute appellate counsel at no expense to appellant;
       (4)   if good cause does not exist, set a date certain when appellant’s brief is due,
             regardless of whether this Court has yet reinstated the appeal and no later than
             30 days from the date of the hearing;
       (5)   make any other findings and recommendations the trial court deems
             appropriate; and
       (6)   enter written findings of fact, conclusions of law, and recommendations as to
             these issues, separate and apart from any docket sheet notations.

See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1), 26.04(j)(2) (West Supp.
20161.051); TEX. R. APP. P. 38.8(b).

        The trial court shall have a court reporter record the hearing and file the reporter’s
record with this Court within 40 days of the date of this order. The trial court clerk is
directed to file a supplemental clerk’s record containing the trial court’s findings and
recommendations with this Court within 40 days of the date of this order. If the hearing is
conducted by video teleconference, a certified video recording of the hearing shall also be
filed in this Court within 40 days of the date of this order.

       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record and the reporter’s record of the hearing are filed in this Court. The court
coordinator of the trial court shall set a hearing date and notify the parties and the Clerk of
this Court of such date.

       It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually

Date: January 19, 2017